Title: To Thomas Jefferson from “The Unfortunate Debtors in Washington County Goal”, 3 November 1803
From: Unfortunate Debtors in Washington County Jail, the
To: Jefferson, Thomas


          
            
              Sir
            
            Novr. 3rd. 1803
          
          This Address is made to You as the common Father of Us all—the Unfortunate claim I am sensible in your bosom an equality of protection with the fortunate—
          We know not immediately the propriety of what We are doing, Whether our Application should come to the Head of the Executive or to some other branch of Authority—
          We shall subscribe Ourselves the unfortunate Debtors in Washington County Goal & our present claim on Your Humanity & Philantrophy is Fuel
          Several fruitless applications have been made to the Marshall, who informs Us, He has contracted for Coal & We must await its arrival—
          May it please Your Excellency—Water is a fluctuating Element & the Wind blows from different points of the Compass: the Young & old immured within the cold & dreary Walls of a Prison would wish for more immediate Advantages of Comfort than what rests upon the Marshall’s Contract
          with every Hope for relief in Your power & every possible sentiment for Your political & domestick Happiness We write Ourselves
          
            The Unfortunate Debtors in
            
              Washington County Goal
            
          
        